Opinion issued May 12, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00080-CV
                           ———————————
                       CAROLYN SOVANN, Appellant
                                        V.
               HOUSTON HOUSING AUTHORITY, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1055785


                         MEMORANDUM OPINION

      Appellant, Carolyn Sovann, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                         2